




EXHIBIT 10








BY U.S. MAIL AND ELECTRONIC TRANSMISSION


Owens Financial Group,
Inc.                                                                                                August
4, 2009
2221 Olympic Boulevard
Walnut Creek, CA 94595


Attention:             Mr. William C. Owens, President
Mr. Bryan H. Draper, Chief Financial Officer


RE:  (a) Credit Agreement between Owens Financial Group, Inc., as Borrower, and
California Bank & Trust, First Bank, and City National Bank, as Lenders, dated
August 31, 2001, as amended, for Revolving Loans up to $20,000,000 and Swing
Loans
        (b) Credit Agreement between Owens Mortgage Investment Fund, as
Borrower, and California Bank & Trust, First Bank and City National Bank, as
Lenders, dated August 31, 2001, as amended for Revolving Loans up to
$55,000,000.00 and Swing Loans


Gentlemen:


We are writing on behalf of California Bank & Trust in its role as Agent under
the above-mentioned Credit Agreements.  By this letter, we wish to notify you
that the obligations of the Borrowers under these Credit Agreements have matured
and all principal and accrued interest there under are now due and
owing.  Because of the maturity, no further Loans will be made under either
Credit Agreement.


Any forbearance or restraint by the Lenders in taking any action to which they
are entitled under the Credit Agreements by virtue of the maturity of the
obligations without full payment of the Loans should not be construed as a
waiver of any rights afforded to the Lenders under the Credit Agreements or by
law.  The Lenders reserve such rights.  Any waiver thereof shall require the
signed, written consent of the Lenders.  Likewise, any modification of the
Credit Agreements shall require the signed, written agreement of the Lenders.


Sincerely,


/s/ Stephen C. Bellicini


Stephen C. Bellicini
Executive Vice President


 
 
 cc.  William Nelle, Senior Vice President
        First Bank
        Commercial and Private Banking
        555 Montgomery Street
        San Francisco, CA 94111
 
 
cc.   Kevin McKenna, Vice President
        City National Bank
         555 South Flower St.  16th Floor
         Los Angeles, CA 90071




